NUMBER 13-16-00293-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG

G.T. LEACH BUILDERS, L.L.C.-
RESIDENTIAL, G.T. LEACH
CONSTRUCTION, L.P. AND
GARY T. LEACH,                                                          Appellants,

                                          v.

SAPPHIRE CONDOMINIUMS
ASSOCIATION, INC.,                                                         Appellee.


                 On appeal from the 138th District Court of
                        Cameron County, Texas.


                       MEMORANDUM OPINION
           Before Justices Rodriguez, Contreras, and Longoria
               Memorandum Opinion by Justice Longoria

      Appellants G.T. Leach Builders, L.L.C.—Residential (G.T. Leach Builders), G.T.

Leach Construction, L.P., and Gary T. Leach (collectively, G.T. Leach), appeal an order
denying their motion to compel arbitration of appellee Sapphire Condominiums

Association, Inc.’s lawsuit. We affirm.

                                          I. BACKGROUND

       Sapphire V.P., L.P. (Sapphire V.P.) was a limited partnership in the business of

developing a luxury condominium complex on South Padre Island called Sapphire

Condominiums. At the beginning of this project, Sapphire V.P. executed a general

construction contract (Contract) with appellant G.T. Leach Builders to act as its general

contractor. The Contract contained a clause in which the parties agreed to submit to

binding arbitration “[a]ny [c]laim arising out of or related to the Contract.” The arbitration

proceeding would be subject to the provisions of the Texas Arbitration Act (TAA).

       G.T. Leach Builders and Sapphire V.P. agreed in section 13.2.1 of the Contract

that they bound “themselves, their partners, successors, assigns[,] and legal

representatives to the other party hereto and to [the] partners, successors, assigns[,] and

legal representatives of such other party . . . in respect to covenants, agreements[,] and

obligations in the Contract Documents.”

       A. Creation of the Condominium

       Sapphire V.P. legally formed Sapphire Condominiums in November 2005 by

recording a Residential Declaration (Declaration) in the official records of Cameron

County. See TEX. PROP. CODE ANN. § 82.051(a) (West, Westlaw through Ch. 49, 2017

R.S.) (setting out the legal requirements of a declaration creating a condominium under

the Uniform Condominium Act). The Declaration recited that Sapphire V.P., as the

“Residential Declarant,” owned the entire complex in fee simple but now subdivided it into

fee-simple estates.    Each estate was composed of an individual residence and an



                                              2
undivided interest in the common elements. Sapphire V.P. continued to own each estate

as the “Residence Owner” under the Declaration until selling the estate to a new owner.

Sapphire V.P. retained several rights as the Residential Declarant related to finishing

construction of the complex that we explain in detail below.

      The Declaration further recited that Sapphire V.P. created a residence association,

the Sapphire Condominiums Association (Association), as a Texas nonprofit corporation.

The Association was composed of the owners of each individual estate and would be

responsible for various tasks related to operating, preserving, and maintaining the

condominium complex. Section 82.102 of the Uniform Condominium Act also conferred

various powers on the Association unless inconsistent with the Declaration.          See

generally id. § 82.102(a) (West, Westlaw through Ch. 49, 2017 R.S.) (setting out the

powers of a condominium unit owners’ association).

      Under the terms of the Declaration, Sapphire V.P. exercised a period of “residential

declarant control” over Sapphire Condominiums beginning on the date the Declaration

was filed and ending either three years after the date the first deed to an estate was

recorded or 120 days after the deeds to 75% of the residences had been recorded,

whichever date came earlier. During this period, Sapphire V.P. possessed the right under

the Declaration to appoint the Association’s board of directors.

      B. Damage from Hurricane Dolly

      While construction was still ongoing, Hurricane Dolly caused extensive damage to

Sapphire Condominiums. Sapphire V.P. filed suit against its insurance brokers alleging

they allowed its builder’s risk policy to expire several days before the storm and be

replaced by a permanent policy. Sapphire V.P. sought to recover millions of dollars in



                                            3
damages from the storm that were allegedly uncovered by the permanent policy but would

have been covered under the builder’s risk policy.       G.T. Leach Builders, L.L.C. v.

Sapphire, VP, LP, 456 S.W.3d 570, 574 (Tex. App.—Corpus Christi 2013) aff'd in part,

rev'd in part, 458 S.W.3d 502 (Tex. 2015) (G.T. Leach Builders I).

      Sapphire V.P. later added as defendants appellant G.T. Leach Builders, two of its

subcontractors, an engineering contractor, and one of the engineering contractor’s

employees. Id. Sapphire V.P. alleged that these defendants’ negligence and contractual

breaches resulted in construction defects which caused the complex to sustain water

damage from the storm leading to the uncovered losses. Id. G.T. Leach Builders filed a

motion to compel arbitration under the arbitration clause in the Contract. The other

defendants filed similar motions even though none of them were signatories to the

Contract. Id. at 575. The trial court denied all of the defendants’ motions to compel.

      The defendants appealed to this Court.         Sapphire V.P. did not dispute an

enforceable agreement to arbitrate existed but raised the affirmative defenses of statute

of limitations and waiver. Id. at 577. This Court agreed that the statute of limitations

barred arbitration and did not reach the waiver issue. Id. at 578–79. This Court rejected

the arguments of the non-signatory defendants that the Contract gave them the right to

compel arbitration or that Sapphire V.P. was equitably estopped from denying arbitration.

Id. at 580–85.   The Texas Supreme Court reversed in part, rejecting both of Sapphire

V.P.’s affirmative defenses, and ordered it to arbitrate its claims against G.T. Leach

Builders. G.T. Leach Builders, LLC v. Sapphire V.P., LP, 458 S.W.3d 502, 511–23 (Tex.

2015) (G.T. Leach Builders II). The Court affirmed the denial of the other defendants’

motions to compel arbitration. Id. at 523–32.



                                            4
        C. The Association’s Lawsuit

        After the end of Sapphire V.P.’s period of declarant control, the individual

residence owners gained the right under the Declaration to elect the Association’s board

of directors. The Association, acting through an elected board of directors, filed suit in

August 2015 against appellants G.T. Leach, Sapphire V.P.,1 and multiple other

defendants involved with developing and constructing Sapphire Condominiums. The

Association alleged claims against Sapphire V.P. and G.T. Leach for negligence,

negligence per se, breach of implied warranties, breach of fiduciary duty, negligent

misrepresentation, and various violations of the Texas Deceptive Trade Practices Act

(DTPA).

        G.T. Leach filed a motion seeking to compel the Association to arbitrate pursuant

to the arbitration clause in the Contract.2 G.T. Leach acknowledged the Association did

not sign the Contract but pointed out that the Contract bound the “partners, successors,

assigns[,] and legal representatives” of either party “in respect to covenants,

agreements[,] and obligations contained in the Contract Documents.” In its motion, G.T.

Leach contended that the Association qualified as either an assignee or successor of

Sapphire V.P. The Association responded that it was neither an assignee nor a successor

and that its claims against G.T. Leach do not arise from or relate to the Contract.



        1  The record reflects that the Texas Secretary of State ordered Sapphire V.P.’s corporate charter
forfeited pursuant to the Tax Code on August 1, 2014, and there is no indication that it has been reinstated.
See TEX. TAX CODE ANN. §§ 171.302, 171.309 (West, Westlaw through Ch. 49, 2017 R.S.).

         2 Appellants G.T. Leach Construction and Gary T. Leach are not signatories to the Contract. “As

a general rule, an arbitration clause cannot be invoked by a non-party to the arbitration contract.” G.T.
Leach Builders II, 458 S.W.3d at 524 (internal quotation marks omitted). A non-signatory must establish
that they have a valid legal right to enforce an arbitration agreement even though they are not a party. Id.
The Association nevertheless treats all three defendants as a party to the Contract with the right to invoke
the arbitration clause. For purposes of this opinion, we do the same.

                                                     5
       The trial court denied G.T. Leach’s motion to compel without explaining its

reasons.   G.T. Leach subsequently filed a combined motion seeking a stay of trial

proceedings pending appeal and a protective order relieving it from the obligation to

respond to discovery. The trial court also denied that motion. G.T. Leach timely brought

this interlocutory appeal. See TEX. CIV. PRAC. & REM. CODE ANN. § 171.098(a)(1) (West,

Westlaw through Ch. 49, 2017 R.S.) (permitting an interlocutory appeal of a judgment or

decree denying an application to compel arbitration under the TAA). This Court stayed

all trial court proceedings pending resolution of this appeal of the denial of G.T. Leach’s

motion.

       G.T. Leach argues in two issues that: (1) G.T. Leach met its burden under the

TAA to compel the Association to arbitration and (2) the trial court abused its discretion

in refusing to stay all trial proceedings pending appeal.

                        II. STANDARD OF REVIEW AND APPLICABLE LAW

       We review a court’s decision on a motion to compel arbitration for an abuse of

discretion. Beldon Roofing Co. v. Sunchase IV Homeowners’ Ass’n, Inc., 494 S.W.3d
231, 238 (Tex. App.—Corpus Christi 2015, no pet.). Under this standard, we review

questions of law de novo but factual determinations under a no-evidence standard of

review. In re Labatt Food Serv., L.P., 279 S.W.3d 640, 643 (Tex. 2009) (orig. proceeding).

       Under the TAA, a court must compel arbitration on application of a party showing

an agreement to arbitrate and the refusal of the other party to arbitrate. TEX. CIV. PRAC.

& REM. CODE ANN. § 171.021(a) (West, Westlaw through Ch. 49, 2017 R.S.). As a

threshold matter, the party seeking to compel arbitration must establish both (1) the

existence of a valid arbitration agreement; and (2) a dispute within the scope of the



                                             6
agreement. Rachal v. Reitz, 403 S.W.3d 840, 843 (Tex. 2013). Once a court finds an

enforceable arbitration agreement, a “strong presumption” favoring arbitration arises

“such that myriad doubts—as to waiver, scope, and other issues not relating to

enforceability—must be resolved in favor of arbitration.”3 In re Poly-Am., L.P., 262 S.W.3d
337, 348 (Tex. 2008) (orig. proceeding).

        Courts determine whether an enforceable agreement to arbitrate exists by applying

“ordinary principles of state contract law.” G.T. Leach Builders II, 458 S.W.3d at 524.

Generally, “parties must sign arbitration agreements before being bound by them.” Id.

(quoting In re Rubiola, 334 S.W.3d 220, 224 (Tex. 2011) (orig. proceeding)). But the

question of who is actually bound by an arbitration agreement is essentially “a function of

the intent of the parties, as expressed in the terms of the agreement.” In re Rubiola, 334
S.W.3d at 224 (quoting Bridas S.A.P.I.C. v. Gov’t of Turkmenistan, 345 F.3d 347, 355

(5th Cir. 2003)). We make this determination by interpreting the agreement as a whole

in accord with the plain and ordinary meaning of the language the parties chose to use in

the document. Great Am. Ins. Co. v. Primo, 512 S.W.3d 890, 892 (Tex. 2017). “And we

assign terms their ordinary and generally accepted meaning unless the contract directs

otherwise.” Id. at 893. Whether an agreement to arbitrate is enforceable is a question of

law that we review de novo. Rachal, 403 S.W.3d at 843.




       3 G.T. Leach asserts in its brief that we should apply a presumption favoring arbitration in

determining whether an agreement to arbitrate exists. We reject this argument because the Texas
Supreme Court has been clear that the presumption favoring arbitration “arises only after the party seeking
to compel arbitration proves that a valid arbitration agreement exists.” In re Kellogg Brown & Root, Inc.,
166 S.W.3d 732, 737 (Tex. 2005) (orig. proceeding) (quoting J.M. Davidson, Inc. v. Webster, 128 S.W.3d
223, 227 (Tex. 2003)); see In re Poly-Am., L.P., 262 S.W.3d 337, 348 (Tex. 2008) (orig. proceeding).

                                                    7
                       III. NO ENFORCEABLE AGREEMENT TO ARBITRATE

       G.T. Leach asserts in its first issues that the trial court wrongfully concluded that

no enforceable agreement existed between G.T. Leach and the Association because the

Association is the “successor” or the “assign” of Sapphire V.P. G.T. Leach contends that

the Association’s status resolves this case because the Texas Supreme Court decided in

G.T. Leach Builders II that the arbitration clause is valid and enforceable between G.T.

Leach Builders and Sapphire V.P. The Association does not contest that it would be

bound by the Contract if it qualifies as an “assign” or “successor” of Sapphire V.P. but

contends that it does not qualify as either.

       The Contract states that G.T. Leach Builders and Sapphire V.P. intended to bind

their “assigns” and “successors” to the Contract’s “covenants, agreements[,] and

obligations.” The natural meaning of this language is that an entity which qualifies as

either an assign or a successor is bound to the entire Contract, including the arbitration

clause. See Primo, 512 S.W.3d at 892. After considering the ordinary meaning of both

terms, we agree that the Association does not qualify as an assign or successor of

Sapphire V.P.

       A. “Assign”

       We begin with the dictionary definition of the word. See Epps v. Fowler, 351
S.W.3d 862, 866 (Tex. 2011). Webster’s defines an “assignee,” the alternative form of

“assign,” as a “person to whom a right or property is legally transferred.” Assignee,

MERRIAM W EBSTER’S COLLEGIATE DICTIONARY (10th ed. 1996). Black’s Law Dictionary

defines the term as “[s]omeone to whom property rights or powers are transferred by

another.” Assignee, BLACK’S LAW DICTIONARY (10th ed. 2014). The Contract appears to



                                               8
use the term in the same way. Another sentence, for example, allows Sapphire V.P. to

“assign” the Contract to a lender providing funding for the project and provides for the

lender—who would be the “assign” under the previous clause—to assume Sapphire

V.P.’s rights and obligations.

       Applying this definition, we conclude there is no evidence of a transfer to the

Association of Sapphire V.P.’s rights and obligations under the Contract. “An assignment

is construed to have been made when the owner of a right manifests its intention to

transfer the right to an assignee.” Weaver & Tidwell, L.L.P. v. Guarantee Co. of N. Am.

USA, 427 S.W.3d 559, 570 (Tex. App.—Dallas 2014, pet. denied). G.T. Leach asserts

that the Association qualifies as an assignee because Sapphire V.P. owned all of the

residences during construction of Sapphire Condominiums and so “was the Association”

during that time. Therefore, any rights or remedies the current Association could bring

on behalf of its members must come by assignment from Sapphire V.P. As evidence,

G.T. Leach points to the Association’s claims for breach of implied warranties and for

attorneys’ fees. According to G.T. Leach, the Association cannot bring either claim unless

Sapphire V.P. assigned some of its rights under the Contract. We disagree.

       G.T. Leach first contends that the Association’s claim for breach of implied

warranties under the DTPA relates to warranties G.T. Leach allegedly made to Sapphire

V.P. regarding the status of the residences. Under Gupta v. Ritter Homes, Inc., a claim

for breach of those warranties is “automatically assigned” to the subsequent purchasers.

646 S.W.2d 168, 169 (Tex. 1983). G.T. Leach argues that a DTPA claim therefore

belongs to the subsequent purchasers here: the individual estate owners, which are

represented by the Association. We disagree because the Texas Supreme Court later



                                            9
overruled Gupta. In Amstadt v. U.S. Brass Corp., the Court held that DTPA laundry-list

and unconscionability claims could not be brought by subsequent purchasers against

upstream entities whose deceptive conduct was not part of the plaintiff’s consumer

transaction. 919 S.W.2d 644, 649 (Tex. 1996). Amstadt did not involve implied warranty

claims, but the Court later extended it to such claims, recognizing that Amstadt “appears

to overrule Gupta v. Ritter Homes, Inc., in which we held an implied warranty asserted

under the DTPA could be brought by a subsequent purchaser.” PPG Indus., Inc. v.

JMB/Houston Centers Partners Ltd. P'ship, 146 S.W.3d 79, 86 n. 27 (Tex. 2004). Under

PPG Industries, any implied warranties by G.T. Leach to Sapphire V.P. were not

automatically assigned to the Association.

       G.T. Leach’s argument regarding the Association’s claim for attorneys’ fees under

section 38.001 of the Texas Civil Practice and Remedies Code is also unpersuasive.

Section 38.001 allows a party to recover reasonable attorneys’ fees for several types of

claims, including for “an oral or written contract.” TEX. CIV. PRAC. & REM. CODE ANN.

§ 38.001(8) (West, Westlaw through Ch. 49, 2017 R.S.). G.T. Leach asserts that this

claim means that the Association must be in privity with G.T. Leach on the Contract. The

Association’s claim for attorneys’ fees might be an indication that its claims are on a

contract of some sort, but G.T. Leach does not explain how the Association’s claim for

attorneys’ fees demonstrates that Sapphire V.P. transferred any of its rights or obligations

under the Contract to the Association.       On this record, the Association’s claim for

attorneys’ fees under section 38.001 is not evidence of an assignment of Sapphire V.P.’s

rights under the Contract.




                                             10
        G.T. Leach has not presented any evidence that Sapphire V.P. transferred any of

its rights or obligations under the Contract to the Association. We conclude as a result

that the Association does not qualify as an “assign” of Sapphire V.P.

        B. “Successor”

        Black’s Law Dictionary defines a successor as “[s]omeone who succeeds to the

office, rights, responsibilities or place of another; one who replaces or follows a

predecessor.” Successor, BLACK’S LAW DICTIONARY (10th ed. 2014).4 As applied to a

corporation, a successor refers more narrowly to “[a] corporation that, through

amalgamation, consolidation, or other assumption of interests, is vested with the rights

and duties of an earlier corporation.” Id.; see Rogers v. RREF II CB Acquisitions, LLC,

No. 13-15-00321-CV, ___ S.W.3d ___, ___, 2016 WL 6804451, at *11 n.4 (Tex. App.—

Corpus Christi Nov. 17, 2016, no pet.) (citing essentially the same definition). G.T. Leach

asks us to adopt a more expansive definition of the term as “one who takes the place

which another has left, and sustains the like part or character.” Enchanted Estates Cmty.

Ass’n, Inc. v. Timberlake Imp. Dist., 832 S.W.2d 800, 802 (Tex. App.—Houston [1st Dist.]

1992, no writ). The Association responds that we should apply the more narrow definition

as applied to corporations. Neither party addresses which definition of a successor is

supported by the Contract’s text. We need not settle on a definitive interpretation because

we conclude the Association is not a successor to Sapphire V.P. under either of the

definitions advanced by the parties.

        Regarding the Association’s definition, there is no evidence that it succeeded

Sapphire V.P. through amalgamation, consolidation, or another assumption of corporate


        4   Webster’s defines a successor simply as “one that follows,” especially “one who succeeds to a
throne, title, estate, or office.” Successor, MERRIAM WEBSTER’S COLLEGIATE DICTIONARY (10th ed. 1996).

                                                   11
interests. To the contrary, Sapphire V.P. continued to exist until the forfeiture of its charter

on August 1, 2014.      G.T. Leach has not shown any evidence that the Association

assumed any of Sapphire V.P’s rights or interests following its forfeiture.

       We reach the same result if we adopt G.T. Leach’s wider definition of a successor

as “one who takes the place which another has left, and sustains the like part or

character.” See id. G.T. Leach argues that the Association became Sapphire V.P’s

successor because the owners of the individual residences and the Association itself

collectively represent Sapphire V.P.’s entire interest in Sapphire Condominiums.              It

argues that in this way, the Association stepped into the shoes of Sapphire V.P. as both

the “Residence Owner” and “Residential Declarant” under the Declaration.                   The

Association replies that it did not succeed to Sapphire V.P.’s role under the Contract and

does not own the complex in the same way as Sapphire V.P.                 We agree with the

Association.

       Sapphire V.P. had two roles under the Declaration: the “Residence Owner” of

each estate and the “Residential Declarant.” Even after Sapphire V.P. sold enough

residences that it ceded control of the Association’s board of directors, Sapphire V.P.

retained authority as the Residential Declarant to finish construction of Sapphire

Condominiums. The Declaration reserved for Sapphire V.P. the rights to “complete the

Improvements shown on the Residential Map,” “to conduct any activity or operations on

or in connection with the Residential Condominium that Residential Declarant determines

to be necessary or advisable in connection with the completion of the development of the

Residential Condominium,” and several other rights related to construction. In contrast,

nothing in the Declaration or the Uniform Condominium Act gives the Association the right



                                              12
to finish construction.    More importantly, nothing in the Contract provides that the

Association would take over Sapphire V.P.’s rights and obligations under the Contract.

       G.T. Leach contends that the Association is nevertheless the “successor” to

Sapphire V.P. because it represents all of Sapphire V.P.’s interest in Sapphire

Condominiums. We do not agree because the Association does not own Sapphire

Condominiums in the same way as Sapphire V.P. The Association has authority to

manage the complex and to represent two or more of the owners in litigation on matters

affecting the condominium, but that authority is not the same as ownership. Ownership

of the estates and the attendant obligations remain with the individual owners. The

Association does not own Sapphire Condominiums in fee simple and has not taken on

any of the obligations associated with ownership. G.T. Leach disagrees, arguing that the

Association succeeded to Sapphire V.P.’s ownership through section 2.1(c) of the

Declaration, which states that upon filing of the Declaration

       and acceptance of a deed to a Residence, any and all obligations (including
       the obligations to pay Assessments as provided in the Master Declaration),
       liabilities, limitations, rights, waivers, benefits or burdens that are vested or
       that may in the future become vested in or upon the Residential Declarant
       in relation to the Residence, pursuant to the Master Declaration are hereby
       assumed . . .

In its brief, G.T. Leach follows the above section with an ellipsis and the phrase “by the

residence owners and the Association” within the block quote. But the part of section

2.1(c) immediately after “assumed” in the block quote above reads:

       by such Residence Owners and Residential Declarant, with respect to
       Residences retained by Residential Declarant, until Residential Declarant
       sells such Residences to other Residence Owners, and shall automatically
       be the obligations (including the obligations to pay Assessments as defined
       in the Master Declaration), liabilities, limitations, rights, waivers, benefits or
       burdens of the Residence Owners (including Residential Declarant, as
       applicable) . . . .

                                              13
The plain meaning of this wording vests the “liabilities, limitations, rights, waivers, benefits

or burdens” regarding an individual residence in the owner rather than the Association.

Assuming that G.T. Leach is correct that section 2.1(c) necessarily transferred Sapphire

V.P.’s rights and obligations under the Contract to the Residence Owners, the Association

did not acquire any of those rights and obligations.

        Whether it is Sapphire V.P.’s role under the Contract or its role as the residential

declarant, the Association may have taken some of Sapphire V.P.’s place in the complex,

but it has not maintained the same part or character. See Augusta Court Co-Owners’

Ass’n v. Levin, Roth & Kasner, 971 S.W.2d 119, 126 (Tex. App.—Houston [14th Dist.]

1998, pet. denied) (holding that a residents’ association was not a “successor” under the

same expansive definition “because it never owned the entire development and never

assumed any of the obligations associated with such ownership”). We conclude the

Association does not qualify as a successor of Sapphire V.P.

        C. Summary

        Under the facts of this case, we conclude that the trial court did not abuse its

discretion when it concluded that the Association is not an “assign” or a “successor” of

Sapphire V.P. As a result, we hold that the arbitration clause is not enforceable against

the Association because it is not a signatory to the Contract.5 We do not consider the




        5 G.T. Leach asserts in a footnote that the Association should be equitably estopped from denying
the arbitration clause because it seeks to derive a direct benefit from the Contract. Under principles of
equitable estoppel, a litigant who sues based on a contract subjects himself to the contract’s terms,
including any arbitration agreement. See In re FirstMerit Bank, N.A., 52 S.W.3d 749, 755–56 (Tex. 2001)
(orig. proceeding). We do not address this issue because G.T. Leach did not present it to the trial court
and so has not preserved error. See TEX. R. APP. P. 33.1; see also Ewing v. Act Catastrophe-Tex. L.C.,
375 S.W.3d 545, 549 (Tex. App.—Houston [14th Dist.] 2012, pet. denied).

                                                  14
scope of the arbitration clause because our holding makes it unnecessary. See Rachal,
403 S.W.3d at 843; see also TEX. R. APP. P. 47.1. We overrule G.T. Leach’s first issue.

                                     IV. RIGHT TO A STAY

       G.T. Leach asserts in its second issue that the trial court should have granted its

application for a stay because all claims against it should have been ordered to arbitration.

See TEX. CIV. PRAC. & REM. CODE ANN. §§ 171.021(c) (requiring an order compelling

arbitration to “include a stay of any proceeding subject to Section 171.025”); 171.025

(requiring a court to stay any “proceeding that involves an issue subject to arbitration if

an order for arbitration or an application for that order is made”) (West, Westlaw through

Ch. 49, 2017 R.S.).

       We do not address this issue to the extent that it asks us to instruct the trial court

to impose a stay during arbitration because we have already held that arbitration was not

required. See TEX. R. APP. P. 47.1. In the alternative, G.T. Leach requests “an extension

of the stay required under [s]ection 171.025,” or of the stay imposed by this Court, until

G.T. Leach exhausts it right to appeal to the Texas Supreme Court. We reject both

requests. The plain language of section 171.025 addresses a stay once an order for

arbitration or an application for such an order has been made. TEX. CIV. PRAC. & REM.

CODE ANN. § 171.025. G.T. Leach does not explain how the language of section 171.025

includes a stay after the court denies a stay for arbitration, and we decline to interpret

section 171.025 in this way without additional briefing. See id. Furthermore, we deny

G.T. Leach’s request to extend the stay we imposed at the beginning of this appeal. We

overrule G.T. Leach’s second issue.




                                             15
                                      V. CONCLUSION

      We affirm the trial court’s order denying G.T. Leach’s motion to compel arbitration.

We lift the stay imposed by our order of June 23, 2016.



                                                       NORA L. LONGORIA
                                                       Justice


Delivered and filed the
3rd day of August, 2017.




                                           16